        Case 2:20-cv-00852-SMV-CG Document 3 Filed 12/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MARIA CASTANON and
CARLOS CASTANON,

       Plaintiffs,

v.                                                                       No. 20-cv-0852 SMV/CG

BOARD OF EDUCATION FOR THE
HOBBS MUNICIPAL SCHOOL DISTRICT,
TJ PARKS, JOSE MARES, GREG HASTON,
BRENDA WILSON, and ZEKE KANEY,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiffs filed their Complaint on

August 24, 2020.     [Doc. 1].    Plaintiffs had 90 days from filing the Complaint, or until

November 23, 2020, to effect service of process. Fed. R. Civ. P. 4(m) (2015). There is no

indication on the record that service of process has been effected with respect to any Defendant.

       IT IS THEREFORE ORDERED that Plaintiffs show good cause why their claims should

not be dismissed without prejudice for failure to comply with the service provision of Rule 4(m).

See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiffs must file their response

no later than January 4, 2021.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
